Citation Nr: 1732802	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-25 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the reduction in the evaluation of a seizure disorder from 80 percent to 20 percent effective March 1, 2010 was proper.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In addition to disagreeing with the reduction of the evaluation for the seizure disorder, the Veteran disagreed with the most recently assigned disability rating for that disability.  However, the Veteran's attorney in a June 2015 statement made clear that the Veteran was seeking reinstatement of the 80 percent disability rating and a TDIU.  This decision reinstates the 80 percent disability rating and remands the claim for a TDIU.  Thus, there no longer remains any case or controversy regarding the rating assigned for the seizure disorder.  


FINDINGS OF FACT

1.  On July 14, 2017, the Board issued a decision on the issues of the reduction of the rating for the Veteran's seizure disorder and TDIU.

2.  After issuing its, decision, the Board was notified by the Department of Veterans Affairs (VA) Regional Office that the appellant died in June 2017.  


CONCLUSIONS OF LAW

1.  The July 14, 2017 Board decision addressing the issues of reduction of the rating for the Veteran's seizure disorder and TDIU is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).  

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).  

The Board issued a decision on July 14, 2017 addressing whether the RO properly reduced the rating for the Veteran's seizure disorder and whether the Veteran is entitled to TDIU.  Unfortunately, the Veteran died on June [redacted], 2017 before the Board issued its decision.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Accordingly, the July 14, 2017 Board decision addressing the issues of reduction of the rating for the Veteran's seizure disorder and TDIU is vacated.

Furthermore, his appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The July 14, 2017 Board decision addressing the issues of the reduction of the rating for the Veteran's seizure disorder and TDIU is vacated.

The appeal is dismissed.




		
Nathan Kroes
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


